Citation Nr: 0604485	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-11 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for residuals of 
rhinoplasty (claimed as a fractured nose).  

2.  Entitlement to service connection for residuals of 
mononucleosis.  

3.  Entitlement to service connection for dental trauma for 
the purposes of both VA compensation and VA outpatient dental 
treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
December 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida that denied the claims of 
entitlement to service connection for residuals of 
rhinoplasty (claimed as a nose fracture), entitlement to 
service connection for residuals of mononucleosis, and 
entitlement to service connection for dental trauma.  At a 
later date, the veteran changed his address of record and the 
claims file was transferred to the jurisdiction of the RO in 
Togus, Maine.  

In December 2005, the veteran presented personal testimony at 
a video conference Board hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

The issue of entitlement to service connection for residuals 
of mononucleosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran underwent a rhinoplasty procedure during his 
period of active duty service; however, the service medical 
records show that the basis for the procedure existed prior 
to enlistment and was not related to duty or misconduct.  

3.  At discharge, the veteran did not have residuals of the 
rhinoplasty procedure and the record does not establish that 
the veteran currently suffers from residuals of the 
rhinoplasty procedure.  

4.  Dental service records show that tooth number #8 and 
tooth #10 were normal upon entering active duty service.  

5.  The veteran underwent pulpotomy extraction of tooth # 10 
and he received root canal therapy for tooth #10 in February 
1960; the veteran received crowns on tooth #8 and tooth #10 
in October 1960; service trauma was not noted.  

6.  The evidence does not demonstrate that the veteran has a 
service-connected noncompensable dental condition or 
disability as a result of combat wounds or service trauma to 
tooth #8 and #10.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a disability 
resulting from residuals of rhinoplasty is not warranted.  
38 U.S.C.A. § 1110 1131, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306(b)(1) (2005).  

2.  Entitlement to service connection for a dental disorder 
for VA compensation purposes is not warranted. 38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 4.150 (2005).  

3.  Entitlement to service connection for a dental condition 
or dental disability has not been established for the purpose 
of VA outpatient dental treatment for tooth # 8 or tooth # 
10.  38 U.S.C.A. §§ 5107(b), 1712(b), (West 2002); 38 C.F.R. 
§§ 3.381, 17.161, Class I, II, II (a), II (b), II (c), III, 
IV, V, VI (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In October 2002, VA received the veteran's claim of 
entitlement to service connection for dental trauma, 
residuals of rhinoplasty (claimed as a nose fracture), and 
residuals of mononucleosis.  

At a later date in October 2002, and prior to the initial 
unfavorable decision, the veteran was informed of the 
requirements of VCAA and VA's duty to assist him with the 
claims.  He was advised of the information and evidence 
necessary to substantiate the claims for entitlement to 
service connection.  He was also advised of VA's 
responsibility to obtain certain information and evidence on 
his behalf, and his responsibility to obtain and submit 
certain information and evidence on his own behalf.  The 
veteran was also informed that claims that involve dental 
treatment or dental trauma are referred to the jurisdiction 
of the nearest VA medical facility.  

Thereafter, the veteran received additional correspondences 
that included content consistent with the provisions of VCAA.  
The Board points out that in each instance, the veteran was 
invited to submit medical records and other information to 
support the claims.  

In the December 2002 rating decision, the RO denied the 
claims of entitlement to service connection for dental 
trauma, residuals of rhinoplasty (claimed as a fractured 
nose), and residuals of mononucleosis.  The veteran filed a 
timely appeal.  

It appears that a rating for dental trauma was requested in 
November 2003.  A review of the claims file demonstrates that 
the record does not include a response to the request or an 
administrative adjudication as to whether the veteran is 
entitled to VA outpatient treatment for dental trauma.  The 
Board will address this issue below.  

In light of the foregoing development, all notification has 
been given and all relevant available evidence has been 
obtained.  Consequently, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Factual Background

Service medial records showed that on examination for the 
purpose of enlistment into active service, a deformity of the 
nose was not noted and the nose and sinuses were evaluated as 
clinically normal.  Service medical records later revealed 
that the veteran was seen in the Ear, Nose, and Throat clinic 
for recurrent epistaxis in April 1959.  It was remarked that 
the nose had been cauterized in the past.  Cauterization was 
then performed at the Kiesselbach area in both septums.  In 
January 1960, it was suggested that the veteran undergo 
evaluation for rhinoplasty for narrow passages, with 
complaints of rhinitis and for cosmetic reasons.  The Sick 
Call treatment records also revealed that the veteran 
complained that the nose was congested and it was noted that 
he underwent evaluation for possible straightening of the 
nose.  

In February 1960, a consultation report revealed that the 
veteran had a very large nose that could be considerably 
improved by a rhinoplasty procedure.  In March 1960, the 
veteran underwent rhinoplasty.  The diagnosis was deformity 
of the nose, congenital.  It was noted that the deformity 
existed prior to enlistment and was not incurred in the line 
of duty or due to misconduct.  The hospital summary stated 
that the veteran had a deformity of the nose consisting of a 
marked dorsal hump, and an overall excessive size and unusual 
length.  The rhinoplasty procedure was performed with a good 
cosmetic result and the veteran was discharged to full duty, 
and fit for same.  

The service dental records showed that when the veteran 
entered service, his teeth were normal.  The only teeth that 
were missing were tooth #1, tooth #16, tooth #17, and tooth # 
32 (also characterized as wisdom teeth).  There were no 
abnormalities noted for tooth #8 or tooth #10.  In February 
1960, the veteran underwent a pulpotomy extraction of  tooth 
# 10 and he  underwent root canal therapy (RCT).  The veteran 
had dental crowns inserted on to tooth #8 and tooth #10 on 
October 5, 1960.  

The service medical records revealed that approximately 1 
week prior to an October 3, 1960 medical treatment entry, the 
veteran fell off of a motorcycle and injured his knees.  No 
facial injuries were noted.  In February 1961, the veteran 
was hit in his jaw.  On physical examination, he was unable 
to fully open the mouth. There were two bumps and tenderness 
in the lower left mandible.  On X-ray study, there was no 
fracture seen.  The veteran was placed on a soft diet and 
told to return for treatment if pain or chewing difficulty 
persisted.  There was no mention of trauma to tooth #8 or 
tooth #10.  

On examination, dated in October 1962, for the purposes of 
release for active duty "Type III, Class II, NCD was noted 
in the "Remarks and Additional Dental Defects and Disease" 
section of the examination.  However, there were no symbols 
placed above or below tooth #8 or tooth #10.  

The post-service medical records revealed that the veteran 
received dental treatment from J.F, D.D.S., from December 
1997 to February 2001.  The accompanying dental records 
indicate that the roots of tooth 10 had been treated, and 
that tooth 8 had a crown.  In October 2002, the veteran filed 
the claims for compensation, alleging dental trauma in 1961 
and a fractured the nose in 1959.  

In the November 2002 statement, the veteran maintained that 
during his period of active service he was struck in the nose 
by a Drill Instructor, which caused severe pain, swelling, 
and nosebleed.  Thereafter, his nose was cauterized several 
times.  In 1959, he underwent a rhinoplasty procedure to stop 
the nosebleeds and to correct a nose that he described as 
crooked as a result of not healing after he was struck in the 
face by a Drill Instructor.  Presently, he suffered from 
sinus problems and that he experienced difficulty breathing 
through the nose.  The cold weather aggravated the sinus 
problems.  He also averred that between the time periods of 
1959 to 1960, he was assigned to clean the windows that were 
located above his reach, so he stood on top of a steam heat 
radiator to clean the windows.  When getting down, he slipped 
on a wet floor, which resulted in him falling and breaking 
his two front teeth on the radiator, injuring his teeth, 
gums, and upper jaw and recalled having to undergo several 
months of dental reconstruction of the broken front teeth and 
gums.  The veteran also stated that the dental work that was 
performed in service caused him problems, for example, he 
experienced receding of the gums at the crowns.  He was 
unable to afford to have the crowns removed or have root 
canals performed.  

In December 2002, the veteran submitted a photograph of his 
teeth, showing two gold crowns on his front teeth.  

The VA medical treatment reports, dated from March 2003 to 
June 2003, noted that the veteran presented for the purpose 
of establishing VA care.  The records also showed treatment 
for other medical conditions that are not on appeal.  The 
records did not, however, include documentation of residuals 
of the rhinoplasty procedure or notation of dental trauma to 
tooth # 8 or tooth #10.  

In conjunction with the veteran's Substantive Appeal, dated 
in April 2004, the veteran appears to argue that he is 
entitled to service connection for the purpose of VA 
outpatient dental treatment occurred more than 180 days after 
enlistment into service.  

In December 2005, the veteran presented personal testimony 
during a video conference hearing before the undersigned.  A 
significant portion of the veteran's testimony was repetitive 
when detailing the claimed events surrounding the rhinoplasty 
procedure and alleged dental trauma.  In pertinent part, the 
veteran testified that prior to service, his teeth were 
normal.  During service he injured the front teeth.  He 
testified that while the service medical records do not 
reflect that he suffered the claimed in-service trauma, the 
incident did, in fact, occur.  

The veteran also testified that his nose was essentially 
broken in service.  He testified that he was hit in the face 
by a Drill Instructor.  He did not make a complaint regarding 
the injury because he feared that he would be discharged.  He 
testified that after his nose was broken, he suffered from 
nosebleeds.  The veteran testified that while his service 
medical records stated that he underwent rhinoplasty 
procedure for cosmetic reasons, he in fact underwent the 
rhinoplasty procedure for chronic rhinitis and recurrent 
nosebleeds.  He testified that he did not necessarily want a 
new nose.  He maintained that there was nothing cosmetically 
wrong with the nose.  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 
38 C.F.R. § 3.306(b)(1) (2005).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2005).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  

Entitlement to service connection for dental conditions, for 
outpatient treatment only, will be established as follows:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in §17.161 of this chapter.  

(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  

(c) In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  

(d) The following principles apply to dental conditions noted 
at entry and treated during service: 

(1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 
days or more of active service.  

(2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of active 
service.  

(3) Teeth noted as carious but restorable at entry will 
not be service-connected on the basis that they were 
filled during service.  However, new caries that 
developed 180 days or more after such a tooth was filled 
will be service-connected.  

(4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service.  

(5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during 
service.  

(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.  

(e) The following will not be considered service-connected 
for treatment purposes: 

(1) Calculus; 

(2) Acute periodontal disease; 

(3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active 
service, or was due to combat or in-service trauma; and 

(4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth 
developed after 180 days or more of active service.  

(f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service.  (Authority: 38 U.S.C. 
1712)  

Eligibility and authorization of outpatient dental treatment 
is determined in accordance with the applicable 
classification (Class I, Class II, Class II (a), Class II 
(b), Class II (c), Class III, Class V, and Class VI) and 
provisions set forth below:

Class I eligibility provides that those having a service-
connected compensable dental disability or condition, may be 
authorized any dental treatment indicated as reasonably 
necessary to maintain oral health and masticatory function.  
There is no time limitation for making application for 
treatment and no restriction as to the number of repeat 
episodes if treatment.  38 C.F.R. § 17.161(a), Class I 
(2005).  

Class II eligibility provides that those having a service-
connected noncompensable dental condition or disability shown 
to have been in existence at the time of discharge or release 
from active service, which took place after September 30, 
1981, may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if other 
criteria apply.  38 C.F.R. § 17.161(b), Class II (2005).  

Class II (a) eligibility provides that those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  Class II 
(b) eligibility pertain to those individuals that were 
detained or interned as a prisoner of war.  Class II (c) 
eligibility also pertains to prisoners or war.  38 C.F.R. 
§ 17.161(c), Class II (a), Class II (b), and Class II (c) 
(2005).  

Class III eligibility provides that those having a dental 
condition professionally determined to be aggravating 
disability from an associated service-connected condition or 
disability may be authorized dental treatment  for only those 
dental conditions, which in sound professional judgment, are 
having a direct and material detrimental effect upon the 
associated basic condition or disability.  38 C.F.R. 
§ 17.161, Class III (2005).  

Class IV eligibility pertains to veterans that have service-
connected disabilities rated as 100 percent disabling.  Class 
V eligibility pertains to veterans participating in a 
rehabilitation program under chapter 31.  Class VI provides 
that any veteran scheduled for admission or otherwise 
receiving care and services under chapter 17 of 38 U.S.C. may 
receive outpatient dental care which is medically necessary, 
i.e., is for dental condition clinically determined to be 
complicating a medical condition currently under treatment.  
38 C.F.R. § 17.161, Class IV, Class V, Class VI (2005).  

For the purposes of determining whether a veteran has Class 
II (a) eligibility for dental care under 38 C.F.R. § 17.161, 
the term "service trauma" does not include the intended 
effects of treatment provided during service.  See VAOPGCPREC 
5-97.  

Analysis

Residuals of Rhinoplasty (Claimed as a Nose Fracture)

The evidence of record demonstrates that the veteran 
underwent a rhinoplasty procedure in March 1960.  The 
diagnosis at that time was congenital deformity of the nose, 
EPTS, indicating that the deformity existed prior to 
enlistment, and it was noted that the deformity was not 
incurred in the line of duty or due to misconduct.  After the 
procedure the veteran was characterized as fit for active 
duty and discharged to duty.  Service medical records 
following the surgery are silent for post-surgical problems 
suggesting aggravation of any nasal/upper respiratory 
problems.  On examination for the purpose of release from 
active duty, dated in October 1962, there was no indication 
that the veteran suffered from residuals of the rhinoplasty 
procedure.  In fact, the clinical evaluation of the nose was 
noted as normal.  His sinuses were also clinically evaluated 
as normal.  

Post-service medical reports do not demonstrate that the 
veteran currently suffers from residuals of the in-service 
rhinoplasty procedure.  In fact, the medical treatment 
reports from the VA Medical Center (VAMC) in Daytona showed 
that evaluation of "HEENT" was negative, which indicated 
that the veteran's head, eyes, ears, nose, and throat was 
normal.  

The determinative issue in the veteran's case is whether the 
medical evidence establishes that the veteran currently 
suffers from residuals, or a disability, related to the in-
service rhinoplasty procedure.  As has been stated, the usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.

In the present case, service medical records post-surgery, 
and post-service medical records fail to demonstrate that the 
surgery in service aggravated the pre-existing nasa/septum 
deformity.  While the veteran claims trauma to the nose in 
service, the record clearly indicates in April 1959 that the 
veteran gave a history of cauterization of the septums in the 
past.  What the record does not establish is the trauma to 
the nose as claimed by the veteran.

The veteran submitted a prescription instruction sheet that 
provided information for medication prescribed for sinus 
disorders.  The prescription instruction sheet is not 
probative on the issue of whether the veteran currently 
suffers from residuals or a disability related to the in-
service rhinoplasty procedure.  

Based on the forgoing, the Board finds that the evidence 
fails to show that the veteran currently suffers from 
residuals of the in-service rhinoplasty procedure.  While 
there appear to be two scenarios, one involving a pre service 
condition, and the other involving nasal trauma in service, 
there is no evidence to establish either aggravation of the 
pre service disorder by surgery, or a present disability as a 
result of the claimed inservice trauma.  In the veteran's 
case, the most basic element for entitlement to service 
connection is missing: a current disability.  

The evidence of any relationship between the veteran's period 
of active service and residuals of rhinoplasty is limited to 
the assertions advanced by the veteran.  As a layperson, he 
is not qualified to render an opinion concerning a question 
of medical diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Therfore, in the absence of a current disability that has 
been linked to the veteran's in-service rhinoplasty procedure 
or his period of active service, entitlement to service-
connection is not warranted.  

Entitlement to Service Connection for a Dental Condition for 
Compensation Purposes and for VA Outpatient Dental Treatment 
Purposes

At the outset, the Board points out that entitlement to 
service connection for a dental condition for VA compensation 
purposes and VA outpatient treatment purposes are generally 
decided under both 38 C.F.R. § 3.381 and 38 C.F.R. § 17.161.  
These provisions are considered together when determining the 
veteran's entitlement to VA benefits for dental conditions.  

The veteran is claiming that he is entitled to service 
connection for a dental disability as a result of service 
trauma to tooth #8 and tooth #10.  It is also apparent that 
he is pursuing a claim for entitlement to service connection 
for VA outpatient treatment purposes.  The Board points out 
that the Court has held that a claim for service connection 
for a dental disorder is also a claim for VA outpatient 
dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  

The veteran maintains that he suffered service trauma to 
tooth #8 and tooth #10 while he was cleaning windows that 
were located in a high position.  He jumped from above on to 
a slippery floor and fell and hit his two front teeth, 
breaking them on a radiator.  

Service- Connection for VA Compensation Purposes

Under 38 C.F.R. § 4.150, Diagnostic Code 9913, a compensable 
evaluation is warranted for the loss of teeth, due to loss of 
substance of body of maxilla or mandible, without loss of 
continuity where the loss of masticatory surface can be 
restored by suitable prosthesis.  These ratings apply only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling.  

After reviewing the claims file, the Board finds that the 
veteran is not entitled to service-connection for a dental 
condition or disability for VA compensation purposes since he 
does not suffer from the type of dental condition that would 
warrant entitlement to service connection for VA compensation 
purposes.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2005).  

Service-Connection for VA Outpatient Treatment Purposes

The veteran's primary argument for entitlement to service 
connection for VA outpatient treatment purposes is that he is 
in need of restoration of the crowns that were placed on 
tooth #8 and tooth #10 in service.  The determinative issue 
in the veteran's case is whether the he is entitled to VA 
outpatient dental treatment under Class II (a) eligibility 
standards.  It is important to note that the veteran does not 
assert that he incurred a dental condition or disability as a 
result of service combat wounds.  He did not serve in combat.  

Service medical records do not include documentation of any 
incident resulting in the veteran breaking the two front 
teeth on a radiator.  While the February 1961 service medical 
record demonstrated that the veteran was hit in the jaw, the 
documentation does not show any trauma to the teeth.  In 
fact, service medical records do not demonstrate that the 
veteran was involved in any incident where he even claimed to 
have suffered trauma to tooth #8 and tooth #10.  

Service medical records showed that when the veteran entered 
active duty service, tooth #8 and #10 were normal.  During 
service, he underwent a pulpotomy extraction of tooth #10, 
and crowns were  inserted on tooth #8 and tooth #10.  There 
was no documentation as to the reasons for the referenced 
dental treatment.  On examination for the purpose of 
discharge, dated in October 1962, "Type III, Class II, NCD" 
was noted in the "Remarks and Additional Dental Defects and 
Disease" section of the examination.  However, there were no 
symbols placed above or below tooth #8 or tooth #10 on the 
dental chart.  The absence of symbols placed above or below 
tooth #8 or tooth #10 indicates that the referenced teeth 
were normal at discharge.  

Post-service dental records do not indicate that the veteran 
suffered service trauma to tooth number # 8 and tooth #10.  

The veteran appears to argue that he is entitled to service-
connection for VA outpatient treatment purposes under the 
provisions of 38 C.F.R. § 3.381(d)(1), which, provide that 
teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(d)(1).  The Board notes 
that the veteran entered service in September 1958.  He 
underwent pulpotomy extraction of tooth #10 in February 1960, 
which was after 180 days of active service.  .  

The provisions of 38 C.F.R. § 3.381(d)(1), read in 
conjunction with 38 C.F.R. § 17.1161(c ), Class II (a), 
supports the Board's conclusion that VA outpatient treatment 
for tooth # 10 is not warranted.  While it is shown that the 
veteran underwent some kind of extraction of tooth # 10 after 
180 days or more of active service, it was not shown that the 
dental treatment resulted from service trauma.  Therefore, 
entitlement to service connection for the purpose of VA 
outpatient treatment is not warranted on the basis of the 
February 1960 pulpotomy extraction of tooth #10.  38 C.F.R. 
§§ 3.381(d)(1), 17.161 (c), Class II (a).  

The Board points out that while there is no evidence that the 
veteran broke his two front teeth on a radiator in service, 
there is evidence of the insertion of crowns for tooth #8 and 
tooth # 10, without explanation in the service medical 
records or dental records, as to the reasons for the 
insertion of the crowns.  Contrary to the veteran's argument, 
however, the absence of documentation explaining the reasons 
for the insertion of the crowns is not evidence that there 
was service trauma to tooth #8 and tooth #10.  
The veteran also maintains that the dental crowns that were 
inserted on to tooth #8 and tooth # 10 are worn and now cause 
irritation to the lips and gums.  Assuming, but not deciding, 
that the veteran's dental treatment was not considered 
optimal dental treatment, the claim still fails because a 
failure to receive optimal dental treatment is not service 
trauma.  See VAOPGCPREC 5-97 (the term "service trauma" 
does not include the intended effects of treatment provided 
during the veteran's military service).  

The Board concludes that for the reasons discussed above, the 
veteran is not entitled to service connection for a dental 
condition or dental disability for VA compensation purposes.  
The Board also concludes that since the veteran did not 
establish that he has a current dental condition or dental 
disability resulting from service trauma, the authorization 
of dental treatment indicated as reasonably necessary for the 
correction of any dental condition or disability is not 
warranted.  38 C.F.R. §§ 3.381, 17.161(c), Class II (a) 2005.  

The Board also considered whether the veteran was entitled to 
service connection for a dental condition for VA outpatient 
treatment purposes under any of the other Classes listed 
under 38 C.F.R. § 17.161.  A review of the claims file 
demonstrates that the eligibility standards of the other 
Classes are not for application in the veteran's case.  
38 C.F.R. § 17.161, Classes I, II, III, IV, V, VI (2005).  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of 
rhinoplasty and dental trauma for VA compensation purposes or 
VA outpatient treatment purposes.  38 U.S.C.A. § 1110 (West 
2002).  As the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for residuals of 
rhinoplasty (claimed as a fractured nose) is denied.  

Entitlement to service connection for dental trauma for the 
purposes of both VA compensation and VA outpatient dental 
treatment is denied.  


REMAND

The Veterans Claims Assistance Act (VCAA) of 2000 is 
applicable to this appeal.  

Service medical records revealed that the veteran was 
hospitalized for infectious mononucleosis.  "DNEPTE" was 
noted, which indicated that mononucleosis did not exist prior 
to enlistment.  At discharge the physical examination was 
completely within normal limits and the veteran was 
asymptomatic.  He was discharged to duty.  At discharge in 
October 1962, the examination for the purpose of release from 
active duty demonstrated that there were no residuals of 
infectious mononucleosis noted.  

In the veteran's November 2002 statement, he pointed out that 
he was hospitalized for mononucleosis in service and that, 
essentially, he continued to experience symptoms of fatigue.  
He also maintained that he developed other illnesses (e.g., a 
liver condition and diabetes) as a result of mononucleosis.  
Post-service medical records showed that he experienced 
fatigue, with an unclear etiology.  

During the Board's December 2005 hearing, the veteran 
testified that he currently suffers from residuals of 
mononucleosis.  He stated that he was examined by a medical 
doctor at the VA Medical Center (VAMC) in Bangor and that a 
complete physical was performed immediately prior to the 
Board hearing.  A review of the hearing transcript indicates 
that the medical doctor specifically commented on the 
veteran's claimed residuals of mononucleosis.  Consequently, 
any VA medical records, with special emphasis placed on the 
records from the VAMC in Bangor should be requested, and to 
the extent possible, associated with the veteran's claims 
file.  

In light of the forgoing, the Board determines that in 
addition to obtaining any outstanding VA medical reports, as 
explained above, the RO should also schedule the veteran for 
VA examination to determine whether in fact the veteran 
currently suffers from any residuals of mononucleosis and 
whether any diagnosed residuals are related to the veteran's 
episode of infectious mononucleosis in service or his period 
of active service.  

Accordingly, this claim is REMANDED to the RO, via the 
Appeals Management Center (AMC), for the following actions:

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for symptomatology 
associated with mononucleosis or 
residuals of mononucleosis.  Of 
particular interest would be the medical 
treatment reports located at the VAMC in 
Bangor and any other outstanding VA 
medical treatment records.  After 
securing the necessary release(s), the RO 
should obtain copies of those records, 
which are not already associated with the 
claims file, and have them associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran should 
be notified of unsuccessful efforts in 
this regard, so that he is provided the 
opportunity to obtain and submit those 
records for VA review.  

2.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA examination by a physician.  The 
physician is requested to note any 
residuals of mononucleosis and to render 
a definitive diagnosis of any disability 
related to mononucleosis.  The veteran's 
entire claims file, to include the 
service medical records, must be made 
available for review by the examining 
physician.  A notation to the effect that 
this record review took place should be 
included in the physician's report.  All 
appropriate tests and studies are to be 
performed, and if appropriate, X-rays 
should be taken.  All medical findings 
are to be reported in detail.  

Following the examination, if residuals 
of mononucleosis are noted or a 
disability related to mononucleosis is 
diagnosed, the physician is requested to 
determine whether there is a nexus 
between any residuals, or currently 
diagnosed disability, and the veteran's 
episode of infectious mononucleosis in 
service, or his period of active service.  
Specifically, the physician should render 
a clear medical opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50% probability) that the veteran 
currently suffers from: (1) residuals or 
a disability related to the in-service 
episode of infectious mononucleosis.  A 
complete rationale for any opinion 
rendered should be included in the 
physician's report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
the claim.  

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2005), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  The RO should readjudicate this 
claim, and if the benefits sought on 
appeal remain denied, the veteran should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  The 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


